      Case 1:18-cv-10748-PAE-KHP Document 102 Filed 12/17/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 IGNACIO REYES DE LOS SANTOS, et al.,

                                        Plaintiffs,                 18 Civ. 10748 (PAE) (KHP)
                         -v-
                                                                        OPINION & ORDER
 MARTE CONSTRUCTION, INC, et al.,

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

       Plaintiffs Ignacio Reyes de los Santos (“I.R. de los Santos), Benito Cantu, Baltazar Reyes

Librado, Elvis Martinez, Andy Verdin, and Amador Cantu de los Santos (collectively,

“Plaintiffs”) here have sued their employers, defendants Marte Construction Inc.; Joseph M.

Marte; and Jesus Olaya, Robert Star Plumbing and Heating, Corp.; O.K. Electrical Service

Corporation; and Doval Plumbing and Heating Corporation (collectively, “Defendants”), under

the Fair Labor Standards Act of 1938 (“FLSA”) and N.Y. Labor Law (“NYLL”) §§ 190 et seq.

and §§ 650 et seq. for unpaid regular and overtime wages, spread of hours pay, actual and

liquidated damages, statutory damages, failure to provide notice and periodic wage statements,

pre-judgment interest, post-judgment interest, and attorneys’ fees and costs. On June 9, 2020,

the Court entered default judgment for plaintiffs as to liability. Dkt. 91.

       Now before the Court is the November 24, 2020 Report and Recommendation of the

Hon. Katharine H. Parker, United States Magistrate Judge, as to damages, following an inquest

referred by the Court. See Dkt. 99 (“Report”). The Court incorporates by reference the facts as

set out in the Report.
      Case 1:18-cv-10748-PAE-KHP Document 102 Filed 12/17/20 Page 2 of 3




       For the following reasons, the Court adopts Judge Parker’s recommendation that the

plaintiffs be awarded the following sums, respectively, which reflect unpaid overtime wages,

liquidated damages, and statutory damages: $39,740 for Andy Verdin, $36,180 for I.R. de los

Santos, $31,120 for A.C. de los Santos, $28,960 for Benito Cantu, $28,960 for Elvis Martinez,

and $15,400 for Baltazar Reyes Librado. The Court further adopts the recommendation that each

plaintiff also be awarded pre- and post-judgment interest; and that an award of attorneys’ fees

and costs totaling $15,345 be approved.

                                           DISCUSSION

       In reviewing a Report and Recommendation, a district court “may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.” 28

U.S.C. § 636(b)(1)(C). “To accept those portions of the report to which no timely objection has

been made, a district court need only satisfy itself that there is no clear error on the face of the

record.” Ruiz v. Citibank, N.A., No. 10 Civ. 5950 (KPF), 2014 WL 4635575, at *2 (S.D.N.Y.

Aug. 19, 2014) (quoting King v. Greiner, No. 02 Civ. 5810 (DLC), 2009 WL 2001439, at *4

(S.D.N.Y. July 8, 2009)); see also, e.g., Wilds v. United Parcel Serv., 262 F. Supp. 2d 163, 169

(S.D.N.Y. 2003).

       As no party has submitted objections to the Report, review for clear error is appropriate.

Careful review of Judge Parker’s thorough and well-reasoned Report reveals no facial error in its

conclusions; the Report is therefore adopted in its entirety. Because the Report explicitly states

that plaintiffs had 14 days to file objections and defendants had 17 days to file objections, and

that “failure to file these timely objections will result in a waiver of those objections for purposes

of appeal,” Report at 24, the parties’ failure to object operates as a waiver of appellate review.




                                                   2
      Case 1:18-cv-10748-PAE-KHP Document 102 Filed 12/17/20 Page 3 of 3




See Caidor v. Onondaga Cty., 517 F.3d 601, 604 (2d Cir. 2008) (citing Small v. Sec’y of Health

& Human Servs., 892 F.2d 15, 16 (2d Cir. 1989) (per curiam)).

                                           CONCLUSION

        For the foregoing reasons, the Court finds that the defendants are jointly and severally

liable to the plaintiffs. The Court holds that the plaintiffs are entitled to the following amounts,

respectively: $39,740 for Andy Verdin, $36,180 for I.R. de los Santos, $31,120 for A.C. de los

Santos, $28,960 for Benito Cantu, $28,960 for Elvis Martinez, and $15,400 for Baltazar Reyes

Librado. Each plaintiff is further entitled to pre- and post-judgment interest on the above sums,

to be calculated by the Clerk of Court. Finally, the Court awards plaintiffs the requested $15,345

in attorneys’ fees and costs. The Court respectfully directs the Clerk to mail a copy of this

decision to plaintiffs at the address on file.




                                                              PaJA.�
        SO ORDERED.

                                                              ____________________________
                                                              Paul A. Engelmayer
                                                              United States District Judge


Dated: December 17, 2020
       New York, New York




                                                  3
